DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
IMAGE PROCESSING APPARATUS AND CONTROL METHOD THEREOF COMPRISING GENERATION OF QUANTIZED DATA BASED ON USING MULTINARY COLOR DATA A THRESHOLD MATRIX, WHEREIN A COLOR DIFFERENCE BETWEEN A GENERATED COLOR WHERE A SHIFT IN RELATIVE PRINTING POSITION BETWEEN THE COLOR MATERIALS DOES NOT OCCUR AND A GENERATED COLOR WHERE A SHIFT IN A RELATIVE PRITNING POSITION BETWEEN COLOR MATERIALS OCCURS IS SMALL.

Claim Objections
Claims 1-11 are objected to because of the following informalities:  
Claim 1, ll. 2: The phrase “the apparatus” is suggested to be changed to -- the image processing apparatus --.  Claims 2-9 are objected based on their dependency.
Claim 2, ll. 3: the phrase “the number” is suggested to be changed to -- a number --.  
Claim 2, ll. 9: the phrase “the same position” is suggested to be changed to -- a same position --.
Claim 4, ll. 3: the phrase “the number” is suggested to be changed to -- a number --.  
Claim 10, ll. 3: the phrase “the method” is suggested to be changed to -- the control method --.
Claim 11, ll. 4: the phrase “the method” is suggested to be changed to -- the control method --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “is small” or “becomes smaller” in claims 1, 10 and 11 are relative terms which renders the claim indefinite. The terms “small” or “smaller” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. When stating that the color difference “is small” or “becomes smaller”, what is the scale in which to measure or compare the amount to ascertain that the difference is large or small?  Claims 2-9 are rejected based on their dependency.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: color separation unit, generation unit, quantization unit and information acquisition unit in claims 1-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 5 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US Pub 2005/0002048) in view of Kakutani (US Pub 2013/0120769).

Re claim 1: Takahashi discloses an image processing apparatus operable to generate data for printing an image onto a printing medium using a plurality of color materials, the apparatus comprising: 
a color separation unit (interpretation: the CPU (201) separates RGB data obtained by the color correction processing into color image data (density data) corresponding to the ink colors of the printing apparatus, which is taught on page 8.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to generate a plurality of color image data corresponding to the plurality of color materials based on image data (e.g. the invention discloses an image area separation that separates black from color areas within the image, which is taught in ¶ [70].); 

[0070] An image area separating unit 117 separates the image data received from the input device 100 into a black character area, a color character area, and another area. A feature amount calculator 118 calculates a feature amount of a character edge or the like from the image data received from the input device 100. The filter processor 112 converts the image data from the scanner .gamma. correcting unit 111 into an image with predetermined spatial frequency characteristic.

[0071] The color correcting processor 113 converts the image data output from the filter processor 112 into a CMY signal. The BG/UCR processor 114 creates a K signal as an ink component from the image data output from the color correcting processor 113 (BG), and removes a ground color from the CMY signal (UCR). The printer .gamma. correcting unit 115 converts the image data output from the BG/UCR processor 114 so that a desired density characteristic is obtained.

a generation unit (interpretation: the multinary color conversion processing unit converts data corresponding to each ink color to multinary color data, which is disclosed on page 10.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to generate multinary color data corresponding to a combination of the plurality of color materials based on the plurality of color image data (e.g. the color data is converted into multinary image data based on the color data received from the printer gamma correction unit, which is taught in ¶ [71] above and [72].); and 

[0072] The middle tone processor 116 converts the image data received from the printer .gamma. correcting unit 115 into multinary or binary image data. The middle tone processor 116 may execute the middle tone processing according to either one of a dither method and an error dispersing method. The middle tone processor 116 transfers the converted image data to the image output device 120.

a quantization unit (interpretation: the quantization processing unit determines printing “1” or to no printing “0” by comparing the processing target data with the threshold inputted from the inter-color processing unit, which is disclosed on page 11.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to generate quantized data corresponding to each of the plurality of color materials based on the multinary color data and a threshold matrix (e.g. the multinary data is used to generate quantized data using a middle tone processing.  The middle tone processing involves the use of a dither method.  The dither method uses a screen or threshold matrix, which is taught in ¶ [73], [76], [83] and [84].). 

[0073] The middle tone processor 116 quantizes multinary data of Y, M, C, and K according to the middle tone processing, and modulates the quantized data into multinary data or binary data of 8 bits for laser writing. The laser writing multivalue can be changed according to specifications of printers and copying machines that form images. At this time, the laser writing multivalue is changed based on a signal that is obtained when a determination is made by an image area separating signal whether a document image has characters or non-characters in the following manner. When the character area is present, one-dot multinary writing or dither with many lines for reproducing the area with high resolution is used, and when the non-character area is present, dither with fewer lines for reproducing the area stably with high tone is used.

[0074] The constitution of an image processing by the color printer is not shown, but the similar middle tone processing is executed by a printer driver or a controller.

[0076] FIG. 2 depicts screen angles of a color image formed by the middle tone processing in the middle tone processor 116. FIG. 3 depicts a basis of an image formed by the constitution of the screen angles in FIG. 2. FIGS. 2 and 3 depict the screen angles when multinary writing is executed with writing resolution of 600 dots per inch. FIG. 4 depicts a specification of the screen angle dither shown in FIGS. 2 and 3.

[0083] FIG. 5A depicts a basic matrix to be used when the screen of the black plate shown in FIG. 2 is formed. FIG. 5B depicts a pixel order to be used when image data are converted by using the basic matrix. FIG. 5C depicts the dither matrix.

[0084] The basic matrix includes a pixel group of 2.times.8 pixels, and the pixel order is allocated to the respective pixels so that data are generated from image highlight. Data are generated from the pixels in the order of increasing values allocated to the pixels. Further, the pixel orders are equal with each other in a row direction. For example, 0 and 1 are the equal orders, and 2 and 3 are the equal orders. That is, an image is generated simultaneously in the image areas with uniform density.

However, Takahashi fails to specifically teach the features of wherein the quantization unit generates the quantized data such that a color difference between a generated color in a case where a shift in a relative printing position between the plurality of color materials does not occur and a generated color in a case where a shift in a relative printing position between the plurality of color materials occurs is small. 
However, this is well known in the art as evidenced by Kakutani.  Similar to the primary reference, Kakutani discloses suppressing a color difference between a shift in the printing position (same field of endeavor or reasonably pertinent to the problem).    
Kakutani teaches wherein the quantization unit generates the quantized data such that a color difference between a generated color in a case where a shift in a relative printing position between the plurality of color materials does not occur and a generated color in a case where a shift in a relative printing position between the plurality of color materials occurs is small (e.g. the invention discloses a color difference between a shift in printing position is suppressed when printing multiple printing groups, which is taught in ¶ [16] and [22].  The color difference in the shift of different color images is considered small, which is taught in ¶ [23].  This method of suppression of the color difference incorporated in the primary reference when quantizing data would perform the feature of the invention.).

[0016] In this printing device, the color difference in the L*a*b* color space is set in the above range when the printing is performed in a plurality of conditions of which a relative position between the first pixel group and the second pixel group is different so that the changes in the brightness or the color tone of an image are suppressed even when the shift of the dot formation position between the plurality of pixel groups occurs.

[0022] This constitution corresponds to variety of aspects of the serial printer. In this serial printer, even when the shift of the dot formation position in the bi-direction printing, the shift of the dot formation position caused by shifting a position between the nozzle lines to form dots by discharging ink droplets, and the shift of the dot formation position between the main scanning when one raster is completed by multiple main scanning, or the like occur, the change in the brightness or the color tone can be fully suppressed.

[0023] [4] In either one of the above printing devices, one of the plurality of conditions is a condition that the dot pitch increases and an occurrence of variation of dot overlapping between the first and second pixel groups converges, and when printing is performed in each of the plurality of conditions including the condition, at least one of following conditions is satisfied; (a) when the printed image is yellow (RGB value: R=G=255, B=0 to 64, when RGB value is 8 bit conversion), color difference of images printed in each of the plurality of different conditions is less than value 1 in the b*; (b) when the printed image is magenta (RGB value: R=B=255, G=0 to 64, when RGB value is 8 bit conversion), the color difference of the images printed in each of the plurality of different conditions is less than value 0.3 in the L* or less than value 0.3 in the a*; and (c) when the printed image is cyan (RGB value: G=B=255, R=0 to 64, when RGB value is 8 bit conversion), the color difference of the images printed in each of the plurality of different conditions is less than value 0.3 in the L*.

Therefore, in view of Kakutani, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the quantization unit generates the quantized data such that a color difference between a generated color in a case where a shift in a relative printing position between the plurality of color materials does not occur and a generated color in a case where a shift in a relative printing position between the plurality of color materials occurs is small, incorporated in the device of Takahashi, in order to suppress the color difference between a shift in printing groups with different print positions, which improves the image output quality (as stated in Kakutani ¶ [12]).  

Re claim 2: The teachings of Takahashi in view of Kakutani are applied to claim 1 disclosed above. 
Takashi teaches the image processing apparatus according to claim 1, wherein 
the multinary color dots include single dots printed with a single color material in the same position and multiplex dots printed with a plurality of color materials in the same position (e.g. the multinary color dots are a single color dot and multiple dots of several colors placed on the same location, which is seen in figure 16 and taught in ¶ [110] and [111].).  

[0110] FIGS. 16A to 16C depict overlapping of two colors dots when an image is formed by the halftone dither. More concretely, they depict overlapping of the magenta dots and the cyan dots. Magenta dots 310 and cyan dots 320 are arranged in an approximately superposed manner as shown in FIG. 16A. In FIG. 16B, magenta dots 312 and cyan dots 322 are arranged in a partially superposed manner. In FIG. 16C, magenta dots 314 and cyan dots 324 are arranged so as not to overlap with each other.

[0111] In the color image formed by the electrophotographic color printer 1 according to the present embodiment, a portion where the dots are approximately superposed with each other as shown in FIG. 16A, a portion where the dots are partially superposed with each other as shown in FIG. 16B, and a portion where the dots are not superposed with each other as shown in FIG. 16C are present in one image in a mixed manner. For this reason, in the color image, murky colors are observed on the portion where the dots are approximately superposed as shown in FIG. 16A and the portion where the dots are partially superposed as shown in FIG. 16B. On the other hand, different colors are observed on the portion where the dots are arranged separately as shown in FIG. 16C even under the same data condition.

However, Takahashi fails to specifically teach the features of wherein the quantization unit generates the quantized data such that a difference between the number of multinary color dots in a case where a shift in a relative printing position between the plurality of color materials does not occur and the number of multinary color dots in a case where a shift in a relative printing position between the plurality of color materials occurs is small in respective multinary colors.

However, this is well known in the art as evidenced by Kakutani.  Similar to the primary reference, Kakutani discloses suppressing a color difference between a shift in the printing position (same field of endeavor or reasonably pertinent to the problem).    
Kakutani teaches wherein the quantization unit generates the quantized data such that a difference between the number of multinary color dots in a case where a shift in a relative printing position between the plurality of color materials does not occur and the number of multinary color dots in a case where a shift in a relative printing position between the plurality of color materials occurs is small in respective multinary colors (e.g. the invention discloses a color difference between a shift in printing position is suppressed when printing multiple printing groups, which is taught in ¶ [16] and [22] above.  The color difference in the shift of different color images is considered small, which is taught in ¶ [23] above.  This method of suppression of the color difference incorporated in the primary reference when quantizing data would perform the feature of the invention.).

Therefore, in view of Kakutani, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the quantization unit generates the quantized data such that a difference between the number of multinary color dots in a case where a shift in a relative printing position between the plurality of color materials does not occur and the number of multinary color dots in a case where a shift in a relative printing position between the plurality of color materials occurs is small in respective multinary colors, incorporated in the device of Takahashi, in order to suppress the color difference between a shift in printing groups with different print positions, which improves the image output quality (as stated in Kakutani ¶ [12]).  


Re claim 5: The teachings of Takahashi in view of Kakutani are applied to claim 1 disclosed above.
Takahashi teaches the image processing apparatus according to claim 1, wherein the quantization unit generates quantized data in which a printed dot corresponding to the multinary color data is exclusively arranged on the printing medium (e.g. the quantized data formed from the multinary data is modulated.  The modulated data is used for writing data for forming images, which is taught in ¶ [73] above.).  

Re claim 8: The teachings of Takahashi in view of Kakutani are applied to claim 1 disclosed above.
Takahashi teaches the image processing apparatus according to claim 1, further comprising: 
an information acquisition unit (interpretation: the positional shift acquisition unit scans each of the two printed charts with the scanner.  The positional shift acquisition unit calculates the color differences between two scanned RGB images.  The positional shift acquisition unit determines the presence or absence of positional shift, which is taught in ¶ [93] and pages 19 and 20.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to acquire shift information related to a shift in the relative printing position between the plurality of color materials in an image printed onto the printing medium, wherein the quantization unit, only in a case where the shift information indicates that there is a shift (e.g. the invention teaches the control of writing pulse for dot writing in different positions in the main scanning direction.  This corresponds to multinary writing of data.  The control device used to control the shift of writing information is considered as the information acquisition unit used to acquire shift information to perform the shift.  The control aspect is explained in ¶ [113]-[115].). 

[0113] FIG. 17 is a typical diagram of growing statuses of a laser diode (LD) pulse in a case of multinary writing. With reference to FIG. 17, a light modulating method for the LD in a case of the multinary writing is explained. In the electrophotographic color printer 1 of the present embodiment, multinary writing of 8 bits per pixel is enabled by modulation of width of the LD. A writing pulse can be generated from left, right, and center positions of the pixels. In the pulse width modulation, dot writing positions in the main-scanning direction can be controlled. Further, the lines can be formed smoothly and stably by the pulse width modulation.

[0114] In the dither of the cyan plate shown in FIG. 4, the pixels colored with cyan are the barycenter for the formation of the lines, and the pulse is grown in right and left directions with respect to the center of the pulse width shown in FIG. 17. A pulse is generated from the left in the pixels on the cyan pixels, and a pulse is generated from the right in the pixels below the cyan pixels. Further, since the dots are already present on pixels on the left side of the pixels colored with cyan, a left pulse is grown on the pixels on the right side of the cyan pixels. Since the dots are present on the pixels on the right side of the cyan pixels, a right pulse is grown on the pixels on the left side of the cyan pixel. When the pulse is grown sequentially in the main-scanning direction, line writing exposure is concentrated so that a stable image is formed.

[0115] When the line screen is formed starting from the barycenter of the screen, generation of a texture is prevented, and a more stable image can be formed. Particularly in the stable image with high contrast, a texture as a basis of the image is mostly noticeable, but in this case, a more stable image can be formed.

However, Takahashi fails to specifically teach the feature of generates the quantized data such that a color difference between a generated color in a case where a shift in a relative printing position between the plurality of color materials does not occur and a generated color in a case where a shift in a relative printing position between the plurality of color materials occurs is small.  

However, this is well known in the art as evidenced by Kakutani.  Similar to the primary reference, Kakutani discloses suppressing a color difference between a shift in the printing position (same field of endeavor or reasonably pertinent to the problem).    
Kakutani teaches generates the quantized data such that a color difference between a generated color in a case where a shift in a relative printing position between the plurality of color materials does not occur and a generated color in a case where a shift in a relative printing position between the plurality of color materials occurs is small (e.g. the invention discloses a color difference between a shift in printing position is suppressed when printing multiple printing groups, which is taught in ¶ [16] and [22] above.  The color difference in the shift of different color images is considered small, which is taught in ¶ [23] above.  This method of suppression of the color difference incorporated in the primary reference when quantizing data would perform the feature of the invention.).

Therefore, in view of Kakutani, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of generates the quantized data such that a color difference between a generated color in a case where a shift in a relative printing position between the plurality of color materials does not occur and a generated color in a case where a shift in a relative printing position between the plurality of color materials occurs is small, incorporated in the device of Takahashi, in order to suppress the color difference between a shift in printing groups with different print positions, which improves the image output quality (as stated in Kakutani ¶ [12]).  

Re claim 9: The teachings of Takahashi in view of Kakutani are applied to claim 1 disclosed above.
Takahashi teaches the image processing apparatus according to claim 1, wherein the quantization unit generates first quantized data for respective multinary colors based on the multinary color data and the threshold matrix and generates second quantized data for respective colors of the plurality of color materials based on the first quantized data (e.g. the multinary data is used to generate quantized image data.  A dither method using a matrix is used as the middle tone processing, which is taught in ¶ [72] above.  The system further modulates the quantized data for the laser writing process, which is considered as second quantized data and is taught in ¶ [73] above.).  

Re claim 10: The teachings of Takahashi in view of Kakutani are applied to claim 1 disclosed above. 
Claim 1 is similar to claim 10.  Please refer to the rationale of claim 1 for the rejection of claim 10.


Re claim 11: The teachings of Takahashi in view of Kakutani are applied to claim 1 disclosed above.. 
Claim 1 is similar to claim 11.  Please refer to the rationale of claim 1 for the rejection of claim 11.

	However, Takahashi fails to specifically teach the features of a non-transitory computer-readable recording medium storing a program for causing a computer to execute a control method of an image processing apparatus operable to generate data for printing an image onto a printing medium using a plurality of color materials.
However, this is well known in the art as evidenced by Kakutani.  Similar to the primary reference, Kakutani discloses suppressing a color difference between a shift in the printing position (same field of endeavor or reasonably pertinent to the problem).    
Kakutani teaches a non-transitory computer-readable recording medium storing a program for causing a computer to execute a control method of an image processing apparatus operable to generate data for printing an image onto a printing medium using a plurality of color materials (e.g. a CPU is used to contain a control unit that deploys programs stored in the ROM or EEPROM in the RAM to perform the printing operations of the printer, which is taught in ¶ [70].). 

[0070] A control unit 30 for controlling the print head 90, the carriage motor 70, and the paper feed motor 74 mentioned above to execute the printing process includes a CPU 40, a ROM 51, a RAM 52, and an EEPROM 60 connected to each other via a bus. The control unit 30 deploys programs stored in the ROM 51 and the EEPROM 60 in the RAM 52 and executes them to control all of the operations of the printer 20. It also functions as the dot data generating unit 42 and the printing unit 43 in the claims. The function units will be described in detail below.

Therefore, in view of Kakutani, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a non-transitory computer-readable recording medium storing a program for causing a computer to execute a control method of an image processing apparatus operable to generate data for printing an image onto a printing medium using a plurality of color materials, incorporated in the device of Takahashi, in order to control functions of the printer with a CPU and memory to suppress the changes in brightness when shifting a dot formation position, which aids in image quality (as stated in Kakutani ¶ [16]).  


Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, as modified by Kakutani, as applied to claim 1 above, and further in view of Suzuki (US Pub 2019/0052775).

Re claim 6: The teachings of Takahashi in view of Kakutani are applied to claim 1 disclosed above.
Takahashi teaches the image processing apparatus according to claim 1, wherein the quantization unit generates quantized data in which a printed dot corresponding to the multinary color data is arranged (e.g. the multinary color data is quantized in a manner to write the color data for printing, which is taught in ¶ [73] and [76] above.).
	However, Takahashi fails to specifically teach the feature of is arranged such that the higher the density of a multinary color dot, the higher the dispersal.
	However, this is well known in the art as evidenced by Suzuki.  Similar to the primary reference, Suzuki discloses quantizing multinary image data (same field of endeavor or reasonably pertinent to the problem).    
	Suzuki teaches is arranged such that the higher the density of a multinary color dot, the higher the dispersal (e.g. the invention discloses a high dispersiveness with a high density color, such as black.  The lighter color of magenta has less of a dispersiveness, which is an example of the higher density color with a higher dispersal.  This is taught in ¶ [143] and [144].).

[0143] As can be understood from [table 3], in the present exemplary embodiment, the pieces of processing target data In_Tag of black and magenta are quantized commonly using the third threshold matrix 903, black is quantized without using the reference data In_Ref, and magenta is quantized using the data of black as the reference data In_Ref. Thus, it is possible to record black with high dispersiveness. Further, although the dispersiveness of magenta is somewhat lower than that of black, it is possible to discharge the ink of magenta to pixels exclusive of pixels to which the ink of black is discharged.

[0144] The pieces of processing target data In_Tag of cyan and light blue are quantized commonly using the first threshold matrix 901, cyan is quantized without using the reference data In_Ref, and light blue is quantized using the data of cyan as the reference data In_Ref. Thus, it is possible to record cyan with high dispersiveness. Further, although the dispersiveness of light blue is somewhat lower than that of cyan, it is possible to discharge the ink of light blue to pixels exclusive of pixels to which the ink of cyan is discharged.

Therefore, in view of Suzuki, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of is arranged such that the higher the density of a multinary color dot, the higher the dispersal, incorporated in the device of Takahashi, as modified by Kakutani, in order to have a higher dispersal based on the type of color, which aid in suppressing the graininess of the image and improves image quality (as stated in Suzuki ¶ [09]).  
  
Re claim 7: The teachings of Takahashi in view of Kakutani are applied to claim 1 disclosed above.
However, Takahashi fails to specifically teach the features of the image processing apparatus according to claim 1, wherein the quantization unit, when quantizing multinary color data to be processed, corrects a quantization threshold based on multinary color data other than the multinary color data to be processed.  
However, this is well known in the art as evidenced by Suzuki.  Similar to the primary reference, Suzuki discloses quantizing multinary image data (same field of endeavor or reasonably pertinent to the problem).    
Suzuki teaches wherein the quantization unit, when quantizing multinary color data to be processed, corrects a quantization threshold based on multinary color data other than the multinary color data to be processed (e.g. the system disclose developing multiple quantization thresholds.  In order to generate the second threshold, the first threshold is inverted, which is considered as using color data that is processed or used and not data that is to be processed.  This is described in ¶ [75]-[77].).

[0075] Similarly, also in the third threshold matrix 903 in FIG. 8C, thresholds are placed to have blue noise characteristics. However, the placement of the thresholds in the third threshold matrix 903 is different from the placement of the thresholds in the first threshold matrix 901.

[0076] Meanwhile, in the second threshold matrix 902 in FIG. 8B, thresholds are placed at the pixels such that at each pixel, the sum of the threshold in the first threshold matrix 901 and the threshold in the second threshold matrix 902 is a fixed value (=4096). For example, the threshold at the top left pixel in the first threshold matrix 901 is 2504, the threshold at the top left pixel in the second threshold matrix 902 is 1592, and the sum of these thresholds is 4096. That is, at each pixel, the threshold in the second threshold matrix 902 is determined by subtracting the threshold in the first threshold matrix 901 from the fixed value (4096). In the following description, for the sake of simplicity, the above relationship is the relationship where the second threshold matrix 902 is a threshold matrix obtained by inverting the first threshold matrix 901.

[0077] The threshold acquisition unit 355 acquires the threshold at each pixel from the threshold matrices 901 to 903.

Therefore, in view of Suzuki, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the quantization unit, when quantizing multinary color data to be processed, corrects a quantization threshold based on multinary color data other than the multinary color data to be processed, incorporated in the device of Takahashi, as modified by Kakutani, in order to acquire another threshold used to process data, which aid in suppressing the graininess of the image and improves image quality (as stated in Suzuki ¶ [09]).  

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The underlined limitations were not found in any of the applied and/or cited prior art.

Re claim 3: The teachings of Takahashi in view of Kakutani are applied to claim 1 disclosed above.
The image processing apparatus according to claim 1, wherein 
the generation unit calculates a generative probability of respective multinary colors based on the plurality of color image data generated based on the image data, and 
the quantization unit corrects a quantization threshold based on the calculated generative probability of respective multinary colors and generates the quantized data.  

Re claim 4: The teachings of Takahashi in view of Kakutani are applied to claim 1 disclosed above.
The image processing apparatus according to claim 1, wherein 
the quantization unit calculates a generative probability of respective multinary colors by counting the number of respective multinary colors to be generated based on a plurality of quantized data obtained by quantizing the plurality of color image data generated based on the image data using threshold matrices, corrects a quantization threshold based on the calculated generative probability of respective multinary colors, and generates the quantized data.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rozzi discloses color separation and using thresholds to apply to image data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAD DICKERSON/Primary Examiner, Art Unit 2672